     Case 2:21-cv-02456-RGK-KS Document 16 Filed 05/27/21 Page 1 of 2 Page ID #:41




1
     Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3    21550 Oxnard St. Suite 780,
     Woodland Hills, CA 91367
4
     Phone: 877-206-4741
5    Fax: 866-633-0228
6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
7    Attorneys for Plaintiff
8
                        UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10
                                                   )     Case No.
11
      TERRY FABRICANT, individually                )
12    and on behalf of all others similarly        )
13    situated,                                    )     2:21-cv-02456-RGK-KS
      Plaintiff,                                   )     NOTICE OF VOLUNTARY
14
      v.                                           )     DISMISSAL OF ACTION WITH
15    DRIVEN DELIVERIES, INC.;                     )     PREJUDICE AS TO PLAINTIFF
      DOES 1-10 Inclusive,                         )     AND WITHOUT PREJUDICE AS
16
      Defendant.                                   )     TO THE PUTATIVE CLASS.
17                                                 )
18
                                                   )
                                                   )
19

20   NOW COMES THE PLAINTIFFs by and through their attorneys to respectfully
21   move this Honorable Court to dismiss this matter with prejudice as to plaintiff
22   and without prejudice as to the class. No Defendant has filed either an answer or
23   a motion for summary judgment at this time, and no Court order is necessary
24   pursuant          to         the               Fed.            R.     Civ.     P.
25   Respectfully submitted this 27th Day of May, 2021,
26
                                              By: s/Adrian R. Bacon Esq.
27
                                                   Adrian R. Bacon
28                                               Attorney for Plaintiff



                                        Notice of Dismissal - 1
     Case 2:21-cv-02456-RGK-KS Document 16 Filed 05/27/21 Page 2 of 2 Page ID #:42




1                            CERTIFICATE OF SERVICE
2
     Filed electronically on May 27, 2021, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on May 27, 2021, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9                                           By: s/Adrian R. Bacon Esq.
                                                 Adrian R. Bacon
10
                                                 Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of Dismissal - 2
